Exhibit 10.1

ENDOCARDIAL SOLUTIONS, INC.
AMENDED AND RESTATED
1993 LONG-TERM INCENTIVE
AND
STOCK OPTION PLAN
(AS AMENDED MAY 15, 2001)

Section 1.  Purpose of Plan.

                           Purpose.  This Plan shall be known as the
“ENDOCARDIAL SOLUTIONS, INC. AMENDED AND RESTATED 1993 LONG-TERM INCENTIVE AND
STOCK OPTION PLAN” and is hereinafter referred to as the “Plan.”  The purpose of
the Plan is to aid in maintaining and developing personnel capable of assuring
the future success of Endocardial Solutions, Inc., a Delaware corporation (the
“Company”), to offer such personnel additional incentives to put forth maximum
efforts for the success of the business, and to afford them an opportunity to
acquire a proprietary interest in the Company through stock options and other
long-term incentive awards as provided herein.  Options granted under this Plan
may be either incentive stock options (Incentive Stock Options”) within the
meaning of Section 422 of the Internal Revenue Code of 1986 (the “Code”), or
options that do not qualify as Incentive Stock Options.  Awards granted under
this Plan shall be SARs, restricted stock or performance awards as hereinafter
described.  With respect to outstanding Incentive Stock Options at the time of
amendment of this Plan, such options shall continue to be governed by the terms
of the Plan prior to this amendment.

Section 2.  Stock Subject to Plan.

                           Subject to the provisions of Section 15 hereof, the
stock to be subject to options or other awards under the Plan shall be the
Company’s authorized but unissued shares of Common Stock, $.01 par value (the
“Common Shares”).  Such shares shall be authorized but unissued shares.  Subject
to adjustment as provided in Section 15 hereof, the maximum number of shares on
which options may be exercised or other awards issued under this Plan shall be
2,550,000 shares.  If an option or award under the Plan expires, or for any
reason is terminated or unexercised with respect to any shares, such shares
shall again be available for options or awards thereafter granted during the
term of the Plan.

Section 3.  Administration of Plan.

                           (a)         The Plan shall be administered by the
Board of Directors of the Company or a committee thereof.  The members of any
such committee shall be appointed by and serve at the pleasure of the Board of
Directors.  (The group administering the Plan shall hereinafter be referred to
as the “Committee.”)

                           (b)        The Committee shall have plenary authority
in its discretion, but subject to the express provisions of the Plan: (i) to
determine the purchase price of the Common Shares covered by each option or
award, (ii) to determine the employees to whom and the time or times at which
such options and awards shall be granted and the number of shares to be subject
to each, (iii) to determine the form of payment to be made upon the exercise of
an SAR or in connection with performance awards, either cash, Common Shares of
the Company or a combination thereof, (iv) to determine the terms of exercise of
each option and award, (v) to accelerate the time at which all or any part of an
option or award may be exercised, (vi) to amend or modify the terms of any
option or award with the consent of the optionee, (vii) to interpret the Plan,
(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, (ix) to determine the terms and provisions of each option and award
agreement under the Plan (which agreements need not be identical), including the
designation of those options intended to be Incentive Stock Options, and (x) to
make all other determinations necessary or advisable for the administration of
the Plan, subject to the exclusive authority of the Board of Directors under
Section 16 herein to amend or terminate the Plan.  The Committee’s
determinations on the foregoing matters, unless otherwise disapproved by the
Board of Directors of the Company, shall be final and conclusive.

                           (c)         The Committee shall select one of its
members as its Chair and shall hold its meetings at such times and places as it
may determine.  A majority of its members shall constitute a quorum.  All
determintations of the Committee shall be made by not less than a majority of
its members.  Any decision or determination reduced to writing and signed by all
of the members of the Committee shall be fully effective as if it had been made
by a majority vote at a meeting duly called and held.  The grant of an option or
award shall be effective only if a written agreement shall have been duly
executed and delivered by and on behalf of the Company following such grant. 
The Committee may appoint a Secretary and may make such rules and regulations
for the conduct of its business as it shall deem advisable.

Section 4.  Eligibility and Grant.

                           (a)         Eligibility.  Incentive Stock Options may
only be granted under this Plan to any full or part-time employee (which term as
used herein includes, but is not limited to, officers and directors who are also
employees) of the Company and of its present and future subsidiary corporations
within the meaning of Section 424(f) of the Code (herein called
“subsidiaries”).  Full or part-time employees, officers, consultants, directors
(including directors who are not employees of the Company) or independent
contractors of the Company or one of its subsidiaries shall be eligible to
receive options which do not qualify as Incentive Stock Options and awards.  In
determining the persons to whom options and awards shall be granted and the
number of shares subject to each, the Committee may take into account the nature
of services rendered by the respective employees or consultants, their present
and potential contributions to the success of the Company and such other factors
as the Committee in its discretion shall deem relevant.

                           (b)        Grant of Additional Options.  A person who
has been granted an option or award under this Plan may be granted additional
options or awards under the Plan if the Committee shall so determine; provided,
however, that for Incentive Stock Options to the extent the aggregate fair
market value (determined at the time the Incentive Stock Option is granted) of
the Common Shares with respect to which all Incentive Stock Options are
exercisable for the first time by an employee during any calendar year (under
all plans described in subsection (d) of Section 422 of the Code of his or her
employer corporation and its parent and subsidiary corporations) exceeds
$100,000, such options shall be treated as options that do not qualify as
Incentive Stock Options.  Nothing in the Plan or in any agreement thereunder
shall confer on any employee any right to continue in the employ of the Company
or any of its subsidiaries or affect, in any way, the right of the Company or
any of its subsidiaries to terminate his or her employment at any time.

Section 5.  Price.

                           The option price for all Incentive Stock Options
granted under the Plan shall be determined by the Committee but shall not be
less than 100% of the fair market value of the Common Shares at the date of
grant of such option.  The option price for options granted under the Plan that
do not qualify as Incentive Stock Options and, if applicable, the price for all
awards shall also be determined by the Committee.  For purposes of the preceding
sentence and for all other valuation purposes under the Plan, the fair market
value of the Common Shares shall be as reasonably determined by the Committee. 
If on the date of grant of any option or award hereunder the Common Shares are
not traded on an established securities market, the Committee shall make a good
faith attempt to satisfy the requirements of this Section 5 and in connection
therewith shall take such action as it deems necessary or advisable.

Section 6.  Term.

                           Each option and award and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the option or award agreement.  The Committee shall be under no duty to provide
terms of like duration for options or awards granted under the Plan, but the
term of an Incentive Stock Option may not extend more than ten (10) years form
the date of grant of such option and the term of options granted under the Plan
which do not qualify as Incentive Stock Options may not extend more than fifteen
(15) years from the date of granting of such option.

Section 7.  Exercise of Option or Award.

                           (a)         Exercisability.  The Committee shall have
full and complete authority to determine whether an option or award will be
exercisable in full at any time or from time to time during the term thereof, or
to provide for the exercise thereof in such installments, upon the occurrence of
such events (such as termination of employment for any reason) and at such times
during the term of the option as the Committee may determine and specify in the
option or award agreement.

                           (b)        No Violation of State or Federal Laws. 
The exercise of any option or award granted hereunder shall only be effective at
such time that the sale of Common Shares pursuant to such exercise will not
violate any state or federal securities or other laws.

                           (c)         Method of Exercise.  An optionee or
grantee electing to exercise an option or award shall give written notice to the
Company of such election and of the number of shares subject to such exercise. 
The full purchase price of such shares shall be tendered with such notice of
exercise.  Payment shall be made to the Company in cash (including bank check,
certified check, personal check, or money order), or, at the discretion of the
Committee and as specified by the Committee, (i) by delivering certificates for
the Company’s Common Shares already owned by the optionee or grantee having a
fair market value as of the date of grant equal to the full purchase price of
the shares, or (ii) by delivering the optionee’s or grantee’s promissory note,
which shall provide for interest at a rate not less than the minimum rate
required to avoid the imputation of income, original issue discount or a
below-market-rate loan pursuant to Sections 483, 1274 or 7872 of the Code or any
successor provisions thereof, or (iii) a combination of cash, the optionee’s or
grantee promissory note and such shares.  The fair market value of such tendered
shares shall be determined as provided in Section 5 herein.  The optionee’s or
grantee’s promissory note shall be a full recourse liability of the optionee and
may, at the discretion of the Committee, be secured by a pledge of the shares
being purchased.  Until such person has been issued the shares subject to such
exercise, he or she shall possess no rights as a shareholder with respect to
such shares.

Section 8.  Stock Appreciation Rights.

                           (a)         Grant.  At the time of grant of an option
or award under the Plan (or at any other time), the Committee, in its
discretion, may grant a Stock Appreciation Right (“SAR”) evidenced by an
agreement in such form as the Committee shall from time to time approve.  Any
such SAR may be subject to restrictions on the exercise thereof as may be set
forth in the agreement representing such SAR, which agreement shall comply with
and be subject to the following terms and conditions and any additional terms
and conditions established by the Committee that are consistent with the terms
of the Plan.

                           (b)        Exercise.  An SAR shall be exercised by
the delivery to the Company of a written notice which shall state that the
holder thereof elects to exercise his or her SAR as to the number of shares
specified in the notice and which shall further state what portion, if any, of
the SAR exercise amount (hereinafter defined) the holder thereof requests is to
be paid in cash and what portion, if any, is to be paid in Common Shares of the
Company.  The Committee promptly shall cause to be paid to such holder the SAR
exercise amount either in cash, in Common Shares of the Company, or any
combination of cash and shares as the Committee may determine.  Such
determination may be either in accordance with the request made by the holder of
the SAR or in the sole and absolute discretion of the Committee.  The SAR
exercise amount is the excess of the fair market value of one share of the
Company’s Common Shares on the date of exercise over the per share exercise
price in respect of which the SAR was granted, multiplied by the number of
shares as to which the SAR is exercised.  For the purposes hereof, the fair
market value of the Company’s shares shall be determined as provided in
Section 5 herein.

Section 9.  Restricted Stock Awards.

                           Awards of Common Shares subject to forfeiture and
transfer restrictions may be granted by the Committee.  Any restricted stock
award shall be evidenced by an agreement in such form as the Committee shall
from time to time approve, which agreement shall comply with and be subject to
the following terms and conditions and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan:

                           (a)         Grant of Restricted Stock Awards.  Each
restricted stock award made under the Plan shall be for such number of Common
Shares as shall be determined by the Committee and set forth in the agreement
containing the terms of such restricted stock award.  Such agreement shall set
forth a period of time during which the grantee must remain in the continuous
employment of the Company in order for the forfeiture and transfer restrictions
to lapse.  If the Committee so determines, the restrictions may lapse during
such restricted period in installments with respect to specified portions of the
shares covered by the restricted stock award.  The agreement may also, in the
discretion of the Committee, set forth performance or other conditions that will
subject the Common Shares to forfeiture and transfer restrictions.  The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding restricted stock awards.

                           (b)        Delivery of Common Shares and
Restrictions.  At the time of a restricted stock award, a certificate
representing the number of Common Shares awarded thereunder shall be registered
in the name of the grantee.  Such certificate shall be held by the Company or
any custodian appointed by the Company for the account of the grantee subject to
the terms and conditions of the Plan, and shall bear such a legend setting forth
the restrictions imposed thereon as the Committee, in its discretion, may
determine.  The grantee shall have all rights of a shareholder with respect to
the Common Shares, including the right to receive dividends and the right to
vote such shares, subject to the following restrictions: (i) the grantee shall
not be entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the restricted stock agreement with respect to such Common Shares;
(ii) none of the Common Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during such restricted
period or until after the fulfillment of any such other restrictive conditions;
and (iii) except as otherwise determined by the Committee, all of the Common
Shares shall be forfeited and all rights of the grantee to such Common Shares
shall terminate, without further obligation on the part of the Company, unless
the grantee remains in the continuous employment of the Company for the entire
restricted period in relation to which such Common Shares were granted and
unless any other restrictive conditions relating to the restricted stock award
are met.  Any Common Shares, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Common
Shares subject to restricted stock awards shall be subject to the same
restrictions, terms and conditions as such restricted Common Shares.

                           (c)         Termination of Restrictions.  At the end
of the restricted period and provided that any other restrictive conditions of
the restricted stock award are met, or at such earlier time as otherwise
determined by the Committee, all restrictions set forth in the agreement
relating to the restricted stock award or in the Plan shall lapse as to the
restricted Common Shares subject thereto, and a stock certificate for the
appropriate number of Common Shares, free of the restrictions and the restricted
stock legend, shall be delivered to the grantee or his or her beneficiary or
estate, as the case may be.

Section 10.  Performance Awards.

                           The Committee is further authorized to grant
performance awards.  Subject to the terms of this Plan and any applicable award
agreement, a performance award granted under the Plan (i) may be denominated or
payable in cash, Common Shares (including, without limitation, restricted
stock), other securities, other awards, or other property and (ii) shall confer
on the holder thereof rights valued as determined by the Committee, in its
discretion, and payable to, or exercisable by, the holder of the performance
awards, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee, in its discretion, shall
establish.  Subject to the terms of this Plan and any applicable award
agreement, the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any performance award
granted, and the amount of any payment or transfer to be made by the grantee and
by the Company under any performance award shall be determined by the Committee.
Section 11.  Income Tax Withholding and Tax Bonuses.

                           (a)         Withholding of Taxes.  In order to comply
with all applicable federal or state income tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that all applicable
federal or state payroll, withholding, income or other taxes, which are the sole
and absolute responsibility of an optionee or grantee under the Plan, are
withheld or collected from such optionee or grantee.  In order to assist an
optionee or grantee in paying all federal and state taxes to be withheld or
collected upon exercise of an option or award which does not qualify as an
Incentive Stock Option hereunder, the Committee, in its absolute discretion and
subject to such additional terms and conditions as it may adopt, shall permit
the optionee or grantee to satisfy such tax obligation by (i) electing to have
the Company withhold a portion of the shares otherwise to be delivered upon
exercise of such option or award with a fair market value, determined in
accordance with Section 5 herein, equal to such taxes or (ii) delivering to the
Company Common Shares other than the shares issuable upon exercise of such
option or award with a fair market value, determined in accordance with
Section 5, equal to such taxes.

                           (b)        Tax Bonus.  The Committee shall have the
authority, at the time of grant of an option under the Plan or at any time
thereafter, to approve tax bonuses to designated optionees or grantees to be
paid upon their exercise of options or awards granted hereunder.  The amount of
any such payments shall be determined by the Committee.  The Committee shall
have full authority in its absolute discretion to determine the amount of any
such tax bonus and the terms and conditions affecting the vesting and payment
thereafter.

Section 12.  Additional Restrictions.

                           The Committee shall have full and complete authority
to determine whether all or any part of the Common Shares of the Company
acquired upon exercise of any of the options or awards granted under the Plan
shall be subject to restrictions on the transferability thereof or any other
restrictions affecting in any manner the optionee’s or grantee’s rights with
respect thereto, but any such restriction shall be contained in the agreement
relating to such options or awards.

Section 13.  Ten Percent Shareholder Rule.

                           Notwithstanding any other provision in the Plan, if
at the time an option is otherwise to be granted pursuant to the Plan the
optionee owns directly or indirectly (within the meaning of Section 424(d) of
the Code) Common Shares of the Company possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or its
parent or subsidiary corporations, if any (within the meaning of
Section 422(b)(6) of the Code), then any Incentive Stock Option to be granted to
such optionee pursuant to the Plan shall satisfy the requirements of
Section 422(c)(5) of the Code, and the option price shall be not less than 110%
of the fair market value of the Common Shares of the Company determined as
described herein, and such option by its terms shall not be exercisable after
the expiration of five (5) years from the date such option is granted.

Section 14.  Non-Transferability.

                           No option or award granted under the Plan shall be
transferable by an optionee or grantee, otherwise than by will or the laws of
descent or distribution.  Except as otherwise provided in an option or award
agreement, during the lifetime of an optionee or grantee, the option shall be
exercisable only by such optionee or grantee.

Section 15.  Dilution or Other Adjustments.

                           If there shall be any change in the Common Shares
through merger, consolidation, reorganization, recapitalization, dividend in the
form of stock (of whatever amount), stock split or other change in the corporate
structure, appropriate adjustments in the Plan and outstanding options and
awards shall be made by the Committee.  In the event of any such changes,
adjustments shall include, where appropriate, changes in the aggregate number of
shares subject to the Plan, the number of shares and the price per share subject
to outstanding options and awards and the amount payable upon exercise of
outstanding awards, in order to prevent dilution or enlargement of option or
award rights. Section 16.  Amendment or Discontinuance of Plan.

                           The Board of Directors may amend or discontinue the
Plan at any time.  Subject to the provisions of Section 15 no amendment of the
Plan, however, shall without shareholder approval: (i) increase the maximum
number of shares under the Plan as provided in Section 2 herein, (ii) decrease
the minimum price provided in Section 5 herein, (ii) extend the maximum term
under Section 6, or (iv) modify the eligibility requirements for participation
in the Plan.  The Board of Directors shall not alter or impair any option or
award theretofore granted under the Plan without the consent of the holder of
the option.

Section 17.  Time of Granting.

                           Nothing contained in the Plan or in any resolution
adopted or to be adopted by the Board of Directors or by the shareholders of the
Company, and no action taken by the Committee or the Board of Directors (other
than the execution and delivery of an option or award agreement), shall
constitute the granting of an option or award hereunder.

Section 18.  Effective Date and Termination of Plan.

                           (a)         The Plan was approved by the Board of
Directors on May 5, 1993, and as amended on _________, 1994 and the amendments
shall be effective upon the approval by the shareholders of the Company (the
“Effective Date”).

                           (b)        Unless the Plan shall have been
discontinued as provided in Section 15 hereof, the Plan shall terminate May 4,
2003.  No option or award may be granted after such termination, but termination
of the Plan shall not, without the consent of the optionee or grantee, alter or
impair any rights or obligations under any option or award theretofore granted.